    Case: 1:18-cv-02861 Document #: 134 Filed: 10/10/19 Page 1 of 5 PageID #:1436



                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                  201$   0[T   I   0A]1 l0: hBsrPnN DIVISIoN


PEOPLE OF THE STATE OF ILLTNOIS
ex rel. LISA MADIGAN, Attorney General
of the State of Illinois

                Plaintifi                            CaseNo.: I : 18-cv-02861
                                                     Honorable Andrea R. Wood
        v.

SUBURBAN EXPRESS, INC., et al,                                           deILED
                Defendants.
                                                                               ocT 1 0    201e


                                                                             THOMASG, BRUTON
                                                                        CIERK, U.S. DISTRICT COURT
                               MOTION TO AMEND CONSENT DECREE

Defendant Dennis Toeppen ("Toeppen"), individually and as sole stockholder of Defendants

Suburban Express, Inc. ("Suburban") and Allerton Charter Coach, Inc. ("Allerton") respectfully

moves that this Court amend a specific term in the consent decree entered in this case (Dkt. 95)

("Consent Decree"), pursuant to Federal Rule of Civil Procedure 60(b)(5). In support of his

motion, Defendant states the following:


                                             Background

        1.      On April 9,2019, the Court entered the Consent Decree between the Plaintiff and

Defendants ("Effective Date"), requiring that Toeppen and all employees of Suburban and

Allerton attend annual training, approved by OAG, regarding the laws against discrimination on

the basis of race, national origin, and religion.

        2.      On or about May 6,2019, Suburban and Allerton ceased business operations.

Since then, neither company has offered any form of public accommodation or transportation




                                                                                  f
    Case: 1:18-cv-02861 Document #: 134 Filed: 10/10/19 Page 2 of 5 PageID #:1436



 service, and both will be dissolved as soon as assets are liquidated. Due to the cessation      of
Allerton and Suburban operations, Toeppen is no longer employed by either.

         3.     Plaintiff has been notified that both Allerton and Suburban have ceased all

operations and that no Defendant is engaged in offering transportation to the public or offering

public accommodations of any kind.

         4.     At the time the Consent Decree was entered in this case, all Defendants

anticipated that they would continue offering transportation services to the public.

                                              Analysis

         5.     A party seeking to obtain modification of a consent decree under Rule 60(b)(5)

"must establish that: (1) a significant change in circumstances warrants revision of the decree;

and (2) the proposed modification is suitably tailored to the changed circumstance." Feruell v.

U.S.   Dep't of Housing & Urban Dev., No. 73 C334,2002WL 1998310, at *3 (N.D. Ill. Aug. 28,

2002) (citing Rufo v. Inmates of suffolk cty. Jail,502   u.s.    367   ,393 (1992)). once   a parry

satisfies its burden, 'oa court abuses its discretion when it refuses to modifu an injunction or

consent decree in light of such changes." Horne v. Flores,557 U.S. 433,447 (2009). See also

Shahnan v. City of Chicago,426F.3d925,93l (7th Cir. 2005)              ("[A] party seeking modification

ofa consent   decree does not have to prove a grievous wrong.")

         6.     Since they have ceased all operations, Defendants Allerton and Suburban no

longer have any employees. Toeppen is no longer an employee of either.

         7.     Requiring Toeppen to undertake annual training, approved by OAG, regarding the

laws against discrimination on the basis of race, national origin, and religion, seryes none of the

purposes that prompted Plaintiff to file this action, nor does   it serve any further purpose other

than to place an onerous obligation on Defendant Toeppen. Toeppen is no longer employed by
    Case: 1:18-cv-02861 Document #: 134 Filed: 10/10/19 Page 3 of 5 PageID #:1436



Suburban or Allerton, nor is he currently employed, nor is he engaged in providing tansportation

or public accommodations of any kind.

        8.       Plaintiff has argued on two occasions that Toeppen should be forced to attend

training on the basis that he called employees of the office of the Attomey General of Illinois

"retards." This argument is, of course, nonsense. It is inconceivable that any law against

discrimination on the basis of race, national origin, and religion would prohibit an individual

from criticizingagovernment body or its component parts. Such a law wouti clearly violate the

First Amendment.

        9.       Therefore, Defendant Toeppen, requests that Paragraph 5 of the Requirements        of
the Consent Decree be amended to strike "Dennis Toeppen and" from the paragraph.

        10.      This revision of the Consent Decree is suitably tailored to the changed

circumstances of this case, as it still requires employees of Suburban and Allerton to attend

annual training during the term of the consent decree in the extremely turlikely,    if not impossible,

event that either entity resumes offering transportation services to the public.   It only frees

Toeppen of his obligation to attend the training required in Paragraph 5 now that he is no longer

employed by Allerton or Suburban. Should Toeppen's employment with either Defendant

unexpectedly resume, Consent Decree will require either Allerton or Suburban to provide

Toeppen with training consistent with Paragraph    5. The Amendment requested by Toeppen does

not prejudice the State in any way.

        I   l.   The proposed modification aligns with the Seventh Circuit's recognition of the

special need for courts in the consent decree context "to ensure that changes in facfual or legal

circumstances do not transform a once-just result into one that is unjust, illegal or overly

burdensome and do not unnecessarily hinder a State in providing for the welfare of its citizenry."
   Case: 1:18-cv-02861 Document #: 134 Filed: 10/10/19 Page 4 of 5 PageID #:1436



O'Sullivanv. City of Chicago, 396 F.3d 843, 865-66 (7thcir. 2005) (noting the..flexible

standard" of Rule 60(bX5).

       12.       Toeppen proposed the subject amendment to Plaintiff. Plaintiffrefused,to agree to

the change.




              WHEREFORE, Defendant, Dennis Toeppen, prays that this court grant his Motion to

          Amend Consent Decree as requested in this motion.




                                                     Dennis ToePPen, individually


                                                                           #i
                                                                                F




                                                                           t,
    Case: 1:18-cv-02861 Document #: 134 Filed: 10/10/19 Page 5 of 5 PageID #:1436



                                  PROOF OX'SERVICE

_      Th9 undersigned Defendan! rmder penalties as provided by law pursuant to the Illinois
Supreme Court Rule 12 md 735ILCS 5/l-109, certifr that t filed Motion to Amend Consent
I)ecree with the United States District Court via FedEx to Clerk's office on 20th Floor on or
4oo! O"lgbgt 10,2019 and served notice on Plaintiff via email to suburban@atg.state.il.us on
October 10,2019.




                                           ,1
                                              , Ns pt4rtT
                                          Dennis Toeppen, individually




                                                                               *
